Citation Nr: 1747136	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-48 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a TDIU on an extraschedular basis for the period prior to August 25, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to May 2002, October 2004 to April 2005, October 2007 to January 2008 and February 2008 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The rating decision granted service connection for lumbar muscular strain with degenerative disc disease and assigned an initial disability rating of 10 percent, effective January 24, 2009.

In August 2011, the Veteran testified before a Veterans Law Judge no longer employed by the Board.  A transcript of that hearing is in the record before the Board.  In February 2013, the Veteran stated that he did not desire another hearing.

In a June 2013 remand, the Board found that the issue of entitlement to a TDIU had been raised by the record.  The Board noted that it jurisdiction over the TDIU claim, and remanded it for development.  

The issue of entitlement to a TDIU is now before the Board for final appellate consideration. 

The issue of entitlement to a TDIU on an extraschedular basis for the period prior to August 25, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from August 26, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities render him unemployable.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Based on a thorough review of the evidence, the Board finds that the evidence supports a TDIU from August 26, 2011.  

The Veteran's combined disability evaluation satisfies 38 C.F.R. § 4.16(a) from August 26, 2011.  He is service-connected for adjustment disorder with depressed mood and PTSD, evaluated as 50 percent disabling; lumbar muscular strain with degenerative disc disease, 20 percent disabling; right lumbar radiculopathy, 10 percent disabling; left lumbar radiculopathy, 10 percent disabling; and postoperative right inguinal and ventral hernias with residuals scars (x2), evaluated as noncompensable.  The Veteran's combined evaluation is 70 percent, from August 26, 2011.  Prior to that, his combined evaluation was 60 percent, from January 24, 2005.

Moreover, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  

On a January 2015 application for TDIU, the Veteran related that his adjustment disorder, PTSD and degenerative disc disease prevent him from securing or following a substantially gainful occupation.  He last worked on June 10, 2010, as a truck driver.  He completed high school and had military training.  He stated that he had trouble sitting and bouncing in a truck all day, and had a lot of pain from jumping up and down in the back of the truck.  Driving in early morning darkness gave him visions of being in Iraq.  He rolled over a company truck once but did not tell company supervisors why it happened.  

During the hearing, the Veteran stated that he did not speak to his eight brothers and no longer called his sister who was his best friend.  Before Iraq, he spoke to her every day on the hour.  

A May 2011 Social Security Administration (SSA) Disability Determination and Transmittal relates that the Veteran was disabled as of June 30, 2010.  The primary diagnosis was PTSD.  There was no secondary diagnosis.  

The report of a March 2012 VA examination relates that the Veteran quit his job as an over-the-road truck driver due to back pain during loading and unloading the truck.  The examiner noted that the Veteran's back disability impacted his ability to work.  The Veteran should not engage in physical labor that involved bending/lifting, twisting or carrying heavy loads over 10 pounds.  He should not work standing or walking for long periods without sitting or lying breaks.  He might work in a sedentary setting but would have to change positions frequently and might benefit from a (Swedish) kneeling chair to offload his S-I joints in slight flexion.  

In January 2015 statements, the Veteran's two sisters provided detailed statements as to the effects of the Veteran's service-connected disabilities.  The Veteran's back pain prevented sleeping.  He could not stand or sit for long due to back pain.  The Veteran was uninvolved with his children's lives.  The sisters had to take the Veteran's children places so they could be kids.  The Veteran was no longer close to one of the sisters like he had been.  He no longer came to family events, talked on the phone, went places, made friends or reached out to people.  He had nightmares and was depressed.  He had had three marriages since coming home from the military, and his wives said they could not handle his moods.    

A June 2016 Mental Disorders Disability Benefits Questionnaire (DBQ) provides detailed results of the examination.  The Veteran's relevant history included depressed mood (more days than not), problems forming relationships with others, sleep disturbance (three hours even with medication) and hypervigilance when in groups of people.  The diagnosis was persistent depressive disorder, which was described as a continuation of the service-connected mental disorder formally diagnosed as adjustment disorder.  The Veteran had depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  The Veteran was currently taking a summer college course, and had been a full-time college student in the spring.  He currently lived with his 9-year old daughter and attempted to keep in contact with other children.  He reported not having friends but referred to an older sister as a social support.  The examiner stated that the Veteran might have difficulty in working in high stress environments, or in environments where he had to interact extensively with others.  

A June 2016 Back (Thoracolumbar Spine) Conditions DBQ provides detailed results of the examination.  The Veteran's history was that he could walk 1/2 mile, stand for 30 minutes, sit for one hour and lift 25 pounds.  He limited his bending and used a TENS unit.  The diagnosis was strain with degenerative disc disease and bilateral lower extremity radiculopathy.  The examiner stated that the Veteran's back disability impacted his ability to work.  He could do no prolonged walking, standing or heavy lifting.  He had to alternate sitting and standing.  

Overall, the foregoing evidence reflects that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The SSA determination that the Veteran is disabled due to his PTSD supports his claim.  Although the criteria used by the SSA are not the same as VA criteria for an award of TDIU, and the SSA determination is not binding on VA, such determinations are probative evidence supporting entitlement to a TDIU.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Martin v. Brown, 4 Vet. App, 136 140 (1993).  Moreover, there is no adequate reason to reject the SSA determination that is favorable to the Veteran's TDIU claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).

The medical evidence shows that the Veteran's degenerative disc disease and radiculopathies would prevent him from sitting in a driver's seat for long periods of time or from loading and unloading trucks.  

The Board is aware that the Veteran lives with his daughter and has been able to take college courses.  However, the June 2016 VA examiner knew these facts when she stated that because of his adjustment disorder with depressed mood and PTSD the Veteran might have difficulty in working in high stress environments or in environments where he had to interact extensively with others.  The record contains no evidence that the Veteran otherwise interacts with other people, or has actually completed a college degree and is now capable of sedentary employment.  The Veteran's sister stated that his sisters have to take his children places.  

The Board also finds it significant that there is no evidence in this case that the Veteran is able to perform work.  See Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In light of the foregoing, a TDIU from August 26, 2011, is warranted.


ORDER

A TDIU from August 26, 2011, is granted, subject to the rules and regulations governing the award of monetary benefits. 


REMAND

The evidence shows that the Veteran has been unemployable since June 10, 2010.  At that time, his combined disability evaluation was 60 percent and did not satisfy 38 C.F.R. § 4.16(a).  However, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for a TDIU on an extraschedular basis for the period from June 10, 2010, to August 25, 2011, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.

2.  Then, readjudicate the Veteran's claim for a TDIU on an extraschedular basis for the period from June 10, 2010, to August 25, 2011.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


